DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 11/21/2022 is acknowledged.  Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The traversal is on the ground(s) that there is significant overlap in the claimed subject matter and that there is no burden on Examiner.  This is not found persuasive because the groups are directed to subcombination and combination as outlined in the restriction requirement, and there would be a burden for the following reasons:
the inventions require a different field of search (e.g. searching different subclasses/subgroups or electronic resources, or employing different search strategies or search queries);
 the prior art applicable to reject claims drawn to one invention would not likely be applicable to reject claims drawn to another invention; and
and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10966354. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims include all of the limitations of the instant claims. One of ordinary skill in the art will recognize that information technology equipment corresponds to a server and an IT component corresponds to a peripheral device of a server system. Further, the movable secondary beams correspond to the first mounting structures movable along a first direction. 
Present Application No. 17/210067
Reference Patent US 10966354 B1
1. A cooling unit, comprising: one or more liquid distribution channels to distribute warm liquid to a rack manifold of an electronic rack and cooling liquid from the rack manifold; one or more first mounting structures, wherein the one or more first mounting structures are mounted onto the cooling unit, wherein the one or more first mounting structures are movable along a first direction; and one or more cooling devices mounted to the one or more first mounting structures, wherein each of the one or more cooling devices comprises a liquid cooling plate interfaced to one or more peripheral devices of a server system, wherein the liquid cooling plate is coupled to the one or more liquid distribution channels to receive cooling liquid to cool the one or more peripheral devices and to return warm liquid to the one or more liquid distribution channels.
1. A liquid cooling module comprising: a chassis; a piece of information technology (IT) equipment that is mounted to the chassis and has an IT component; a heat exchanging liquid circuit that includes: a supply liquid manifold and a return liquid manifold, both of the liquid manifolds arranged to fluidly couple to a coolant source, a first tube coupled to receive liquid coolant from the supply liquid manifold, a second tube coupled to return the liquid coolant to the return liquid manifold, a cold plate that is fluidly and removably coupled to the first tube to receive the liquid coolant, and is fluidly and removably coupled to the second tube to return warmed liquid coolant to the return liquid manifold that is produced by the cold plate when the cold plate is in contact with the IT component and heat generated by the IT component is transferred into the liquid coolant; and a frame structure that includes: a pair of primary beams that are coupled to the chassis, and a pair of secondary beams, each of the secondary beams is movably coupled to both of the primary beams, wherein the cold plate is movably coupled to the pair of secondary beams.
3. The cooling unit of claim 1, further comprising one or more second mounting structures that are mountable onto the one or more first mounting structures, wherein the one or more first mounting structures are situated at a first plane and the one or more second mounting structures are situated at a second plane different from the first plane.
2. The liquid cooling module of claim 1, wherein each of the primary beams includes a channel extending upwardly from a bottom of each of the primary beams to a top of each of the primary beams and running along at least a portion of a length of each of the primary beams, and wherein, for each of the primary beams, the pair of secondary beams are movably coupled to the primary beams along the channel via at least one fastener that passes through the channel.
5. The cooling unit of claim 3, wherein each of the one or more cooling devices are mountable onto the one or more first mounting structures or the one or more second mounting structures.
3. The liquid cooling module of claim 1, wherein the pair of secondary beams include a first secondary beam and a second secondary beam, wherein each of the secondary beams includes a channel extending upwardly from a bottom of each of the secondary beams to a top of each of the secondary beams and running along at least a portion of a length of each of the secondary beams, and wherein the cold plate is movably coupled to the first secondary beam via a first fastener that passes through the channel of the first secondary beam, and is movably coupled to the second secondary beam via a second fastener that passes through the channel of the second secondary beam.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 20100002393 A1).
As to claim 1, Campbell discloses: A cooling unit (Fig. 6A-6C; see also Fig. 2), comprising: 
one or more liquid distribution channels 243, 244 to distribute warm liquid to a rack manifold 240 (including inlet 241 and outlet 242) of an electronic rack and cooling liquid from the rack manifold (see par. 0043, 0034); 
one or more first mounting structures 603, 604, wherein the one or more first mounting structures are mounted onto the cooling unit, wherein the one or more first mounting structures are movable along a first direction (e.g., up or down); and 
one or more cooling devices (blades 130; liquid cooled; par. 0043;) mounted to the one or more first mounting structures, wherein each of the one or more cooling devices comprises a liquid cooling plate (cold plates 250, 251 as in Fig. 2; see par. 0043, 0034) interfaced to one or more peripheral devices (components to be cooled; par. 0043; any one of the blades and its components may be considered peripheral to another one) of a server system (par. 0023), wherein the liquid cooling plate is coupled to the one or more liquid distribution channels to receive cooling liquid to cool the one or more peripheral devices and to return warm liquid to the one or more liquid distribution channels (par. 0043 and 0034; Fig. 2 and 6A-6C).
As to claim 2, Campbell discloses: wherein each of the one or more liquid distribution channels 243, 244 overlap (at least at their quick disconnect couplings 246, 247) one of the one or more first mounting structures 603, 604 (see Fig. 6A).
As to claim 3, Campbell discloses: further comprising one or more second mounting structures 601, 602 (Fig. 6A-6C) that are mountable onto the one or more first mounting structures, wherein the one or more first mounting structures are situated at a first plane (e.g., extending from left to right in Fig. 6A, or extending vertically in Fig. 6A) and the one or more second mounting structures are situated at a second plane different from the first plane (either perpendicular to or parallel to the first plane).
As to claim 5, Campbell discloses: wherein each of the one or more cooling devices are mountable onto the one or more first mounting structures or the one or more second mounting structures (blades 130 are mounted to both the first and second mounting structures).
As to claim 6, Campbell discloses: wherein each of the one or more peripheral devices is sandwiched by the one or more cooling devices (the components to be cooled, par. 0043, are within the blades 130, and thus are sandwiched at least by the enclosures of the cooling devices/blades; see Fig. 6A, 2).
As to claim 9, Campbell discloses: wherein a first or a second mounting structure (the distribution channels 243, 244) includes a flexible extension (they are flexible tubing), wherein a peripheral package 130 coupled to the second mounting structure is flexibly extendable (via the flexible tubing; the tubing is flexible with a designated travel 211 – see par. 0034, 0043; Fig. 2, Fig. 6A) to a peripheral slot (inserted into backplane 201 in Fig. 2; see par. 0031; or slot in chassis corresponding to blade 130 in Fig. 6A).
As to claim 10, Campbell discloses: wherein the one or more liquid distribution channels is coupled, in parallel or in series, to one or more liquid distribution channels of another cooling unit (see par. 0043, 0034; Fig. 2 and 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20100002393 A1) as applied to claim 1 above, and further in view of Lunsman (US 20190182988 A1).
As to claim 7, Campbell does not explicitly disclose: wherein the one or more peripheral devices are hot pluggable peripheral devices and a cooling device coupled to a peripheral device is removable from the server system while the server system is in operation.
However, Lunsman suggests providing hot-swappable cold plates and computing components (par. 0061);
allow continued operation (par. 0070).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Campbell in view of Lunsman, e.g., providing:
wherein the one or more peripheral devices are hot pluggable peripheral devices and a cooling device coupled to a peripheral device is removable from the server system while the server system is in operation;
in order to provide hot-swappable cooling devices and peripheral devices and allow continued operation of the server and/or cooling unit.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20100002393 A1) as applied to claim 1 above, and further in view of Tian (US 20200337181 A1).
As to claim 8, Campbell does not explicitly disclose:
wherein a cooling device includes a first planar portion and a second planar portion, wherein the second planar portion is foldable onto the first planar portion, wherein the cooling device is to fold onto either a first mounting structure or a second mounting structure using the first and second planar portions to secure the cooling device to either the first or second mounting structure.
However, Tian discloses:
wherein a cooling device 102 (Fig. 1-2) includes a first planar portion 110 and a second planar portion 112, wherein the second planar portion is foldable onto the first planar portion, wherein the cooling device is to fold onto either a first mounting structure or a second mounting structure 136 (including 130, 132) using the first and second planar portions to secure the cooling device to either the first or second mounting structure;
in order to cool heat generating devices on opposite sides of a circuit board (par. 0035).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Campbell in view of Tian, e.g., providing:
wherein a cooling device includes a first planar portion and a second planar portion, wherein the second planar portion is foldable onto the first planar portion, wherein the cooling device is to fold onto either a first mounting structure or a second mounting structure using the first and second planar portions to secure the cooling device to either the first or second mounting structure;
in order to cool heat generating devices on opposite sides of a circuit board.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, the allowability resides in the overall structure of the device as recited in the dependent claim 4, including all of the limitations of their base claims and intervening claims, and at least in part, because claim 4 recites the following limitations: 
“wherein each of the one or more second mounting structures is movable along a length of the one or more first mounting structures, wherein the one or more second mounting structures are mounted, either perpendicular or parallel, onto the length of the one or more first mounting structures”.
Hrehor (US 20100085712 A1), Chu (US 20050128705 A1), Franz (US 20150160702 A1), and Goldrian (US 20110013359 A1) disclose conventional cooling units.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835